 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

AGREEMENT dated as of July 23, 2019 between Chicken Soup for the Soul
Entertainment, Inc., a Delaware corporation (“CSSE”), and _________________
(“Investor”).

 

WITNESSETH :

 

WHEREAS, in consideration of, and as a condition to, Investor’s consummation of
the transactions contemplated by the Share Purchase Agreement of even date
herewith (“Share Purchase Agreement”), the parties hereto desire to enter into
this Registration Rights Agreement (as the same may be amended, supplemented or
restated from time to time, this “Agreement”).

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.01 Definitions. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Share Purchase Agreement. In addition,
as used herein, the following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
within the
meaning of Rule 144.

 

“Board” means the board of directors of CSSE.

 

“Common Stock” means the Class A common stock, par value $0.0001 per share, of
CSSE.

 

“Company Securities” means (i) the Common Stock or (ii) the Preferred Stock to
be issued by CSSE.

 

“Effective Period” means the period beginning on the effective date of a
Registration Statement and ending on the date when there are no Registrable
Securities outstanding held by Investor or any Affiliate of Investor to whom the
rights hereunder are assigned.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Form S-l” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 



 

 

 

“FINRA” means the Financial Industry Regulatory Authority Inc.

 

“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.

 

“Government Official” means (a) any officer, director, employee, appointee or
official representative of a Governmental Authority or of a public international
organization; (b) any political party or party official; or (c) any candidate
for political or judicial office.

 

“Notice and Questionnaire” means a written notice delivered to CSSE containing
substantially the information called for by the Form of Selling Securityholder
Notice and Questionnaire attached as Exhibit A.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Preferred Stock” means CSSE’s 9.75% Series A Cumulative Redeemable Perpetual
Preferred Stock, par value $0.0001 per share.

 

“Public Offering” means an underwritten public offering of Company Securities
pursuant to an effective Registration Statement.

 

“Registrable Securities” means all shares of Preferred Stock issued to Investor
under the Share Purchase Agreement.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any Registration Statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
CSSE (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for CSSE and customary fees and expenses for independent certified
public accountants retained by CSSE (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants or any “cold comfort” letters requested pursuant to Section
2.05, (vii) reasonable fees and expenses of any special experts retained by CSSE
in connection with such registration, (viii) reasonable fees and expenses of one
legal counsel for Investor (capped at $10,000) and all other reasonable
documented out-of-pocket third-party expenses of Investor, (ix) fees and
expenses in connection with any review by FINRA of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any qualified
independent underwriter, including the fees and expenses of any counsel
thereunder, including the fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent appointed in connection with such offering,
(xiii) expenses relating to any analyst or investor presentations or any “road
shows” undertaken in connection with the registration, marketing or selling of
the Registrable Securities, and (xiv) all out of pocket costs and expenses
incurred by CSSE or its appropriate officers in connection with their compliance
with Section 2.05.

 



 

 

 

“Registration Statement” means a registration statement filed by CSSE with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder (other than a registration on Form S-8, S-4 or any
successor forms, relating to any other class of Company Securities issuable upon
exercise of employee stock options or in connection with any employee benefit or
similar plan of CSSE, or in connection with a direct or indirect acquisition by
CSSE of another Person, or in connection with an exchange offer or offering of
securities solely to CSSE’s existing stockholders). In no event shall a
Registration Statement filed pursuant to Section 2.01 include securities to be
registered by any Person other than Investor or any Affiliate to whom the rights
hereunder have been assigned.

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

ARTICLE 2.
REGISTRATION RIGHTS

 

Section 2.01. Shelf Registration.

 

(a)       CSSE shall use its commercially reasonable efforts to prepare and file
or cause to be prepared and filed with the SEC a Registration Statement for the
benefit of Investor covering the resale of the Registrable Securities held by
Investor on the date hereof no later than 90 days following the date of this
Agreement (the “Registration Statement Deadline”) for an offering to be made on
a continuous basis pursuant to Rule 415 promulgated by the SEC pursuant to the
Securities Act on Form S-3, provided that if CSSE is not then eligible to
register for resale such Registrable Securities on Form S-3, such registration
shall be on Form S-l or another appropriate form in accordance herewith. The
Registration Statement registered hereunder shall contain substantially the
“Plan of Distribution” attached hereto as Exhibit C. CSSE shall pay all
Registration Expenses in connection with the registration contemplated by this
Section 2.01.

 



 

 

 

(b)       CSSE shall use its commercially reasonable efforts to keep the
Registration Statement filed pursuant to Section 2.01(a), as such Registration
Statement may be amended in accordance with such Section, continuously effective
during the Effective Period and effect the registration thereunder of
Registrable Securities held by Investor, or any Affiliate of Investor to whom
Registrable Securities have been transferred.

 

Section 2.02 Piggyback Registration.

 

(a)       If the Registrable Securities are not then registered under an
effective Registration Statement, and if CSSE proposes to register any Preferred
Stock under the Securities Act (other than a registration on Form S-8, S-4 or
any successor forms, relating to any other class of Company Securities issuable
upon exercise of employee stock options or in connection with any employee
benefit or similar plan of CSSE, or in connection with a direct or indirect
acquisition by CSSE of another Person, or in connection with an exchange offer
or offering of securities solely to CSSE’s existing stockholders), for the
account of any holder of Preferred Stock other than Investor, CSSE shall give
prompt notice at least ten (10) Business Days prior to the anticipated filing
date of the Registration Statement relating to such registration to Investor,
which notice shall set forth Investor’s rights under this Section 2.02 and shall
offer Investor the opportunity to include in such Registration Statement the
number of Registrable Securities of the same class or series as those proposed
to be registered as Investor may request (a “Piggyback Registration”), subject
to the provisions of Section 2.03. Upon the request of Investor and delivery of
a Notice and Questionnaire to CSSE made within five (5) Business Days after the
receipt of notice from CSSE (which request shall specify the number of
Registrable Securities intended to be registered by Investor), CSSE shall cause
all Registrable Securities that CSSE has been requested to register by Investor
to be included in such registration; provided that (i) if such registration
involves a Public Offering, Investor must sell its Registrable Securities to the
underwriters selected as provided in Section 2.05, on the same terms and
conditions as apply to CSSE, and (ii) if, at any time after giving notice of its
intention to register any Company Securities pursuant to this Section 2.02(a)
and prior to the effective date of the registration statement filed in
connection with such registration, CSSE shall determine for any reason not to
register such securities, CSSE shall give notice to Investor and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration. No registration effected under this Section
2.02 shall relieve CSSE of its obligations to effect a shelf registration as
required by Section 2.01. CSSE shall pay all Registration Expenses in connection
with each Piggyback Registration.

 

Section 2.03 Reduction of Offering Size. If a Registration Statement filed under
Section 2.01 or a Piggyback Registration involves a Public Offering and the
managing underwriter advises CSSE that, in its view, the number of shares of
Company Securities that CSSE and Investor and any other investors intend to
include in such registration exceeds the largest number of shares that can be
sold without having an adverse effect on such offering, including the price at
which such shares can be sold (the “Maximum Offering Size”) (including the
number of securities to be sold by CSSE), CSSE shall include in such
registration, in the following priority, up to the Maximum Offering Size:

 



 

 

 

(a)       If the Registration Statement is filed under Section 2.01,

 

(i)       first, all Registrable Securities requested to be included in such
registration by Investor as would not cause the offering to exceed the Maximum
Offering Size;

 

(ii)       second, so much of the Company Securities proposed to be registered
for the account of CSSE as would not cause the offering to exceed the Maximum
Offering
Size; and

 

(iii)       third, any securities proposed to be registered for the account of
any other
Persons as would not cause the offering to exceed the Maximum Offering Size,
with such
priorities among them as CSSE shall determine.

 

(b)       If the Registration Statement includes a Piggyback Registration:

 

(i)       first, so much of the Company Securities proposed to be registered for
the account of CSSE as would not cause the offering to exceed the Maximum
Offering Size;

 

(ii)       second, all Registrable Securities requested to be included in such
registration by Investor as would not cause the offering to exceed the Maximum
Offering Size; and

 

(iii)       third, any securities proposed to be registered for the account of
any other Persons as would not cause the offering to exceed the Maximum Offering
Size, with such priorities among them as CSSE shall determine.

 

In the event that Registrable Securities are cutback hereunder, CSSE shall give
the holders of Registrable Securities at least five (5) Business Days prior
written notice along with the calculations as to such holder’s allotment in the
Registration Statement.

 

Section 2.04 [reserved]

 

Section 2.05 Registration Procedures. Whenever Registrable Securities are
registered pursuant to Section 2.01 or Section 2.02, subject to the provisions
of such Sections, CSSE shall use commercially reasonable efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as quickly as practicable, and, in
connection with any such request:

 

(a)       CSSE shall prepare and file with the SEC a Registration Statement as
set forth above. If the Registration Statement filed as set forth above is not
automatically effective upon filing, CSSE shall use commercially reasonable
efforts to cause the effectiveness of such Registration Statement as promptly as
possible following such filing date.

 

(b)       Prior to filing a Registration Statement or prospectus or any
amendment or supplement thereto, CSSE shall, if requested, furnish to Investor
(if registering its Registrable Securities) and each underwriter, if any, of the
Registrable Securities covered by such Registration Statement copies of such
Registration Statement, prospectus or supplements or amendments thereto as
proposed to be filed, and thereafter CSSE shall furnish to Investor and
underwriters, if any, such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such Registration Statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under the Securities Act and such other documents as Investor or underwriters
may reasonably request in order to facilitate the disposition of the Registrable
Securities. CSSE shall give Investor, the underwriters in a Public Offering and
their respective counsel and accountants, the opportunity to participate in the
preparation of any Registration Statement or prospectus, or any amendment or
supplement thereto. Investor shall have the right to reasonably request that
CSSE modify any information contained in a Registration Statement, amendment and
supplement thereto pertaining to Investor and CSSE shall comply with such
request; provided, however, that CSSE shall not have any obligation so to modify
any information if doing so would cause the Registration Statement or prospectus
to contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 



 

 

 

(c)       After the filing of the Registration Statement, CSSE shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by Investor thereof set forth in such Registration Statement or
supplement to such prospectus and (iii) promptly notify Investor of any stop
order issued or threatened by the SEC or any state securities commission and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered.

 

(d)       CSSE shall (i) register or qualify the Registrable Securities covered
by such Registration Statement under such other securities or “blue sky” laws of
such jurisdictions in the United States as Investor reasonably (in light of
Investor’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
Governmental Authorities as may be necessary by virtue of the business and
operations of CSSE and do any and all other acts and things that may be
reasonably necessary or advisable to enable Investor to consummate the
disposition of the Registrable Securities owned by Investor; provided that CSSE
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.05(d), (B) subject itself to taxation in any such jurisdiction or (C)
consent to general service of process in any such jurisdiction.

 

(e)       CSSE shall immediately notify Investor, at any time when a prospectus
relating to the Registration Statement covering the Registrable Securities is
required to be delivered under the Securities Act, of any request by the SEC for
any amendment or supplement to such Registration Statement or prospectus or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and promptly prepare and make available to Investor and file
with the SEC any such supplement or amendment.

 



 

 

 

(f)       Investor agrees that, upon receipt of any notice from CSSE of the
happening of any event of the kind described in Section 2.05(e). Investor shall
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until Investor
receives copies of the supplemented or amended prospectus contemplated by
Section 2.05(e), and, if so directed by CSSE, Investor shall deliver to CSSE all
copies, other than any permanent file copies then in Investor’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. In addition, Investor acknowledges that it and its
Representatives are aware that the federal and state securities laws may
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

(g)       CSSE shall use commercially reasonable efforts to list all Registrable
Securities covered by such Registration Statement on every securities exchange
or quotation system on which any of the Registrable Securities are then listed
or traded.

 

Section 2.06 Indemnification by CSSE. CSSE agrees to indemnify and hold harmless
Investor, its Affiliates, officers, directors, employees, partners and agents,
and each Person, if any, who controls Investor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(“Damages”) caused by or relating to any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
CSSE shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or caused by or relating to any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Damages are caused
by or related to any such untrue statement or omission or alleged untrue
statement or omission so made based upon information furnished in writing to
CSSE by Investor or on Investor’s behalf expressly for use therein. CSSE also
agrees to indemnify any underwriters of the Registrable Securities, their
officers and directors and each Person who controls such underwriters within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of Investor provided
in this Section 2.06.

 

Section 2.07 Indemnification by Investor. Investor and any Affiliate of Investor
which has executed a joinder agreement hereunder pursuant to Section 2.11 agree
to indemnify and hold harmless CSSE, its officers, directors and agents and each
Person, if any, who controls CSSE within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from CSSE to Investor, but only with respect to information
furnished in writing by Investor and/or its Affiliate, or on its or their
behalf, expressly for use in any Registration Statement or prospectus relating
to the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus. Neither Investor nor such Affiliate shall be liable
under this Section 2.07 for any Damages in excess of the net proceeds realized
by Investor or such Affiliate in the sale of Registrable Securities to which
such Damages relate.

 



 

 

 

Section 2.08 Conduct of Indemnification Proceedings. If any proceeding
(including any investigation by any Governmental Authority) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 2.06 or Section 2.07. such Person (an “Indemnified Party”) shall notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing promptly after the Indemnified Party is made aware of the proceedings
and the indemnification procedures set forth in Section 7.6 of the Share
Purchase Agreement shall apply mutatis mutandis in connection with any such
proceeding.

 

Section 2.09 Contribution.

 

(a)       If the indemnification provided for in Section 2.06 or Section 2.07 is
unavailable to the Indemnified Parties in respect of any Damages, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages:

 

(i)       as between CSSE and Investor (including any Affiliate of Investor
which has executed a joinder agreement hereunder pursuant to Section 2.11). on
the one hand, and the underwriters, on the other, in such proportion as is
appropriate to reflect the relative benefits received by CSSE and Investor, on
the one hand, and the underwriters, on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
Law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of CSSE and Investor, on the one hand, and
of such underwriters, on the other, in connection with the statements or
omissions that resulted in such Damages, as well as any other relevant equitable
considerations; and

 

(ii)       as between CSSE, on the one hand, and Investor (including any
Affiliate of Investor which has executed a joinder agreement hereunder pursuant
to Section 2.11), on the other, in such proportion as is appropriate to reflect
the relative fault of CSSE, on the one hand, and of Investor, on the other hand,
in connection with such statements or omissions, as well as any other relevant
equitable considerations.

 

(b) The relative benefits received by CSSE and Investor, on the one hand, and
such underwriters, on the other, shall be deemed to be in the same proportion as
the total proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by CSSE and Investor bear to
the total underwriting discounts and commissions received by such underwriters,
in each case as set forth in the table on the cover page of the prospectus. The
relative fault of CSSE and Investor, on the one hand, and of such underwriters
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
CSSE and Investor or by such underwriters. The relative fault of CSSE, on the
one hand, and of Investor, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 



 

 

 

(c)       CSSE and Investor agree that it would not be just and equitable if
contribution pursuant to this Section 2.09 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 2.09(a). The amount paid or
payable by an Indemnified Party as a result of the Damages referred to in
Section 2.09(a) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.09, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any Damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and Investor shall be
not required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities of Investor were offered to the public
(less underwriters’ discounts and commissions) exceeds the amount of any Damages
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(d)       In the event of a Registration Statement that covers Company
Securities held by multiple Persons, CSSE agrees to modify Investor’s indemnity
and contribution obligations hereunder as appropriate to reflect several but not
joint liability.

 

Section 2.10 Cooperation by CSSE. If Investor shall sell any Company Securities
pursuant to Rule 144, CSSE shall provide to Investor such information as
Investor shall reasonably request to effect such transfer pursuant to Rule 144
and shall otherwise reasonably cooperate, and cause its transfer agent to
reasonably cooperate, with Investor in any such transfer pursuant to Rule 144.

 

Section 2.11 Transfer of Registrable Securities and Registration Rights. For the
avoidance of doubt, and other than as set forth in the Share Purchase Agreement,
there shall be no restrictions on the transfer by Investor of all or any portion
of its Registrable Securities to the extent permitted under the Securities Act
and other applicable federal or state securities or blue-sky laws. If Investor
transfers any Registrable Securities to any Affiliate, any such Affiliate shall
have the rights and obligations of Investor hereunder upon delivery of written
notice of such transfer to CSSE and execution of a joinder agreement in the form
attached as Exhibit B, and all references to “Investor” in this ARTICLE II shall
be deemed to refer to such Affiliate. For the avoidance of doubt, references to
“Investor” in ARTICLE III hereof shall refer to Investor only, and not to any
Affiliate of Investor.

 



 

 

 

Section 2.12 Reports Under Exchange Act. With a view to making available to
Investor the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit Investor to sell securities of CSSE to the public
without registration or pursuant to a Registration Statement, CSSE shall:

 

(a)       make and keep available adequate current public information, as those
terms are understood and defined in Rule 144;

 

(b)       use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of CSSE under the Securities Act
and the Exchange Act; and

 

(c)       furnish to Investor, so long as Investor owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by CSSE that it has complied with the reporting requirements of Rule
144, the Securities Act, and the Exchange Act, or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 and (ii) such
other information as may be reasonably requested in availing Investor of any
rule or regulation of the SEC that permits the selling of any such securities
without registration.

 

ARTICLE 3.
[RESERVED]

 

ARTICLE 4.
MISCELLANEOUS

 

Section 4.01 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e- mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; provided, no email notice shall be deemed to
have been given hereunder unless the sender has also hand delivered, delivered
by courier or mailed a physical copy of the contents of such email in accordance
with clauses (a), (b) and/or (d) of this Section 4.01; or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.01):

 



 

 

 

(a)if to CSSE to:

 

Chicken Soup for the Soul Entertainment, Inc.

132 E. Putnam Avenue, Floor 2

Cos Cob, Connecticut 06807

Attention: Mr. William J. Rouhana, Jr.

Email: wrouhana@chickensoupforthesoul.com

 

with a copy (which shall not constitute notice) to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11 Floor

New York, New York 10174

Attention: David Alan Miller, Esq., and Brian L. Ross, Esq.

Email: dmiller@graubard.com bross@graubard.com

 

(b)if to Investor to at the address below.

 

Section 4.02 Entire Agreement. This Agreement (including the Exhibits hereto)
and the Share Purchase Agreement contain the entire agreement among the parties
with respect to the subject matter hereof, and supersede all prior agreements
and understandings, oral or written, with respect to such matters.

 

Section 4.03 Amendment; Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by CSSE and Investor, or in the case of a waiver, by
the party against whom such waiver is intended to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 4.04 No Assignment or Benefit to Third Parties. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
Neither party hereto may assign or transfer any of its rights or obligations
under this Agreement without the consent in writing of the other party hereto;
provided that Investor may transfer some or all of its rights hereunder in
accordance with Section 2.11. Nothing in this Agreement, expressed or implied,
is intended to confer on any Person other than the parties hereto, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

Section 4.05 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware, without regard
to the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of such state.

 

Section 4.06 Arbitration. The arbitration procedures set forth in Section 9.8 of
the Share Purchase Agreement shall apply mutatis mutandis in connection with any
dispute between the parties arising out of or relating to this Agreement.

 



 

 

 

Section 4.07 Counterparts; Effectiveness. This Agreement may be executed in
several counterparts (any of which counterparts may be delivered by facsimile,
portable document format (pdf) or any electronic signature complying with the
U.S. federal ESIGN Act of 2000 (including DocuSign)), each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by the other party. Until and unless each
party has received a counterpart hereof signed by the other parties, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication). Minor variations in the form of the signature page, including
footers, will be disregarded in determining a party’s intent or the
effectiveness of such signature.

 

Section 4.08 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

Section 4.09 Time of Essence. Time is of the essence for each and every
provision of this Agreement.

 

Section 4.10 Specific Performance. The parties agree that irreparable harm would
occur and that the parties would not have an adequate remedy at law if any of
the provisions of this Agreement were not performed in accordance with their
specific terms on a timely basis or were otherwise breached. It is accordingly
agreed that, without posting a bond or other undertaking, the parties shall be
entitled to injunctive or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of competent jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity. In the event that any
such action is brought in equity to enforce the provisions of this Agreement, no
party hereto will allege, and each party hereto hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The parties further agree
that (a) by seeking any remedy provided for in this Section 4.10. a party hereto
shall not in any respect waive its right to seek any other form of relief that
may be available to such party hereto under this Agreement and (b) nothing
contained in this Section 4.10 shall require any party hereto to institute any
action for (or limit such party’s right to institute any action for) specific
performance under this Section 4.10 before exercising any other right under this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  CHICKEN SOUP FOR THE SOUL   ENTERTAINMENT, INC.       By:         Name:
William J. Rouhana, Jr.     Title: Chief Executive Officer         INVESTOR    
    [ENTITY]         By:     Name:   Title:   Address:

 





 

